Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160131                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                         Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  v                                                                  SC: 160131                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     COA: 347876
                                                                     Macomb CC: 2011-002012-FH
  BRUCE MARTIN FARLEY,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 3, 2019 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           t0831
                                                                                Clerk